DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority benefits from CN202011598946.4 filed in China on 12/29/2020. The priority documents were electronically retrieved on 08/23/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 19-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CHANG et al., (US-20180181248-A1, hereinafter as, CHANG). 
In regards to claims 1, 19, 20, CHANG discloses a method for driving a touch display panel, a touch display device, a touch display panel (fig.3, touch display device comprising panel, 110/100), comprising: a substrate (fig. 2, rear cover 600); and a light-emitting array layer (LC layer interposed between 111 and 113, para 0121, fig.3), a packaging layer (layer 111 and 113, fig.3), a first electrode layer and a color resistor layer that are successively arranged on a surface of the substrate (para 0039, TE – the touch electrode layer and sub-pixel SP layer as color filter layer, figs.3-4), wherein the first electrode layer comprises a plurality of first touch electrodes (fig. 4, TE); the packaging layer comprises at least a first sub-packaging layer and a second sub-packaging layer (substrates 111 and 113, fig.3), wherein the first sub-packaging layer and the second sub-packaging layer are successively arranged in a direction away from the substrate (substrates 111 and 113, fig. 3, as packaging layer are disposed away from the bottom substrate such as 600, fig. 2), wherein an auxiliary electrode is arranged between the first sub-packaging layer and the second sub-packaging layer (gate/data line(s) as an auxiliary electrode is arranged between 111 and 113. Gate and Data lines are disposed on 111 and overlapped with TE, fig. 4, para 0088), and wherein a projection of the first touch electrode is at least partially overlapped with a projection of the auxiliary electrode in a direction perpendicular to the substrate (para 0088, data lines/gate lines overlapped with TE, fig.4, para 0088 in a cross sectional view of fig. 4 (not drawn but present)); and the first touch electrode receives a first driving signal and the auxiliary electrode receives a second driving signal in a charging stage of the first touch electrodes, and wherein the second driving signal and the first driving signal are synchronous (para 0089, for the touch sensing mode, the load-free signal generator 950 generates a load-free signal having the same potential difference and phase as those of the touch driving signal (TDS) in response to the mode signal of the second logic state supplied from the host controller 910, and provides the generated load-free signal to the panel driver 970. The load-free signal generator 950 generates the load-free signal having the same potential difference and phase as those of the touch driving signal (TDS), and supplies the load-free signal to the gate lines (GL1˜GLm) and data lines (DL1˜DLn) at the same time, to thereby reduce a load of the touch electrode (TE) in accordance with the parasitic capacitance between the touch electrode (TE) and the gate and data lines (GL, DL). If the load-free signal is simultaneously applied to the touch electrode (TE), and the gate and data lines (GL, DL), the potential difference is not generated between the touch electrode (TE) and the gate and data lines (GL1˜GLm, DL1˜DLn), whereby the parasitic capacitance is not formed between the touch electrode (TE) and the gate and data lines (GL1˜GLm, DL1˜DLn). As a result, it is possible to improve both touch position sensitivity and force touch sensitivity). 
In regards to claim 2, CHANG discloses the touch display panel according to the claim 1, wherein the first driving signal and the second driving signal are synchronous signals with a same frequency, a same magnitude and a same phase (para 0089, the load-free signal generator 950 generates the load-free signal having the same potential difference and phase as those of the touch driving signal (TDS), and supplies the load-free signal to the gate lines (GL1˜GLm) and data lines (DL1˜DLn) at the same time, to thereby reduce a load of the touch electrode (TE) in accordance with the parasitic capacitance between the touch electrode (TE) and the gate and data lines (GL, DL)). 



Allowable Subject Matter
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 3, CHANG discloses the touch display panel according to the claim 1, 
CHANG does not disclose “wherein the color resistor layer comprises a first black matrix, and a projection of the first black matrix covers the projection of the first touch electrode and the projection of the auxiliary electrode in the direction perpendicular to the substrate.” 
Claims 4-5 depend from claim 3. 
In regards to claim 6, CHANG discloses the touch display panel according to the claim 1, 
CHANG does not disclose wherein the auxiliary electrode is made of a conductive light-shielding material.
Claim 7 depends from claim 6. 
In regards to claim 8, CHANG discloses the touch display panel according to the claim 1, 
CHANG does not disclose wherein the plurality of first touch electrodes are arranged in an array, and wherein the touch display panel further comprises a second electrode layer, wherein the second electrode layer is arranged between the packaging layer and the first electrode layer; or the second electrode layer is arranged between the first electrode layer and the color resistor layer; and an insulating layer is arranged between the second electrode layer and the first electrode layer, wherein the second electrode layer comprises a plurality of touch wires, and wherein the plurality of touch wires are electrically connected with the plurality of first touch electrodes, and wherein the first black matrix is provided with a plurality of opening areas, and wherein a plurality of color resistors are respectively arranged in the plurality of opening areas, and wherein the insulating layer is the color resistors.
In regards to claim 9, CHANG discloses the touch display panel according to the claim 1, CHANG does not disclose further comprising a third electrode layer, wherein the third electrode layer is arranged between the packaging layer and the first electrode layer; or the third electrode layer is arranged between the first electrode layer and the color resistor layer; an insulating layer is arranged between the third electrode layer and the first electrode layer; wherein the third electrode layer comprises a plurality of second touch electrodes; wherein the first touch electrode extends along a first direction, wherein the plurality of first touch electrodes are successively arranged in a second direction, wherein the second touch electrode extends along the second direction, wherein the plurality of second touch electrodes are successively arranged in the first direction, and wherein the second direction intersects with the first direction, and wherein the first black matrix is provided with a plurality of opening areas, and wherein a plurality of color resistors are respectively arranged in the plurality of opening areas, and wherein the insulating layer is the color resistors.
In regards to claim 10, CHANG discloses the touch display panel according to the claim 1, CHANG does not disclose wherein the auxiliary electrode comprises a plurality of second touch electrode, wherein the first touch electrode extends along a first direction, wherein the plurality of first touch electrodes are successively arranged in a second direction, wherein the second touch electrode extends along the second direction, wherein the plurality of second touch electrodes are successively arranged in the first direction, and wherein the second direction is intersected with the first direction.
In regards to claim 11, CHANG discloses the touch display panel according to the claim 1, CHANG does not disclose wherein the first sub-packaging layer and the second sub-packaging layer each comprises at least one inorganic insulating layer and at least one organic insulating layer that are laminated.
Claims 12-14 depend from claim 11. 
In regards to claim 15, CHANG discloses the touch display panel according to the claim 1, CHANG does not disclose wherein the color resistor layer comprises a plurality of color resistors, and wherein two adjacent color resistors have an overlapping part therebetween, wherein the overlapping part completely covers the first touch electrode.
In regards to claim 16, CHANG discloses the touch display panel according to the claim 1, CHANG does not disclose wherein the first sub-packaging layer comprises a first incline sidewall in a non-display area of the touch display panel, and wherein the second sub-packaging layer comprises a second incline sidewall in a non-display area of the touch display panel, wherein the first incline sidewall and the second incline sidewall respectively form an acute angle with a plane where the substrate is located, and wherein a projection of the second incline sidewall covers a projection of the first incline sidewall in the direction perpendicular to the substrate.
Claim 17 depends from claim 16. 
In regards to claim 18, CHANG discloses the touch display panel according to the claim 1, CHANG does not disclose wherein the auxiliary electrode comprises a first part and the first touch electrode comprises a second part, wherein the first part and the second part are located in a non-display area of the touch display panel, wherein projections of the first part and the second part are not overlapped with a projection of the light-emitting array layer in the direction perpendicular to the substrate, and wherein the first part is electrically connected with the second part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627